                                                                                                                            Case 3:18-cv-07484-JD Document 56
                                                                                                                                                           59 Filed 08/03/20
                                                                                                                                                                    08/10/20 Page 1 of 3



                                                                                                                    1   NOAH G. BLECHMAN (State Bar No. 197167)
                                                                                                                        noah.blechman@mcnamaralaw.com
                                                                                                                    2   CAMEREN N. RIPOLI (State Bar No. 318045)
                                                                                                                        cameren.ripoli@mcnamaralaw.com
                                                                                                                    3   MCNAMARA, NEY, BEATTY, SLATTERY,
                                                                                                                        BORGES & AMBACHER LLP
                                                                                                                    4   3480 Buskirk Avenue, Suite 250
                                                                                                                        Pleasant Hill, CA 94523
                                                                                                                    5   Telephone: (925) 939-5330
                                                                                                                        Facsimile: (925) 939-0203
                                                                                                                    6
                                                                                                                        Attorneys for Defendants
                                                                                                                    7   CITY OF CONCORD; OFFICER DAVID SAVAGE;
                                                                                                                        OFFICER DANIEL WALKER; CORPORAL CHRISTOPHER
                                                                                                                    8   BLAKELY; and SERGEANT TODD STROUD
McNAMARA, NEY, BEATTY, SLATTERY, BORGES & AMBACHER LLP




                                                                                                                    9
                                                         3480 BUSKIRK AVENUE, SUITE 250, PLEASANT HILL, CA 94523




                                                                                                                                                       UNITED STATES DISTRICT COURT
                                                                                                                   10
                                                                                                                                                      NORTHERN DISTRICT OF CALIFORNIA
                                                                                                                   11

                                                                                                                   12
                                                                        TELEPHONE: (925) 939-5330
                                                                           ATTORNEYS AT LAW




                                                                                                                   13   ANTHONY THOMAS,                                 Case No. C18-07484 JD
                                                                                                                   14                  Plaintiff,                       STIPULATION AND ORDER TO
                                                                                                                                                                        DISMISS SEVERAL PARTIES
                                                                                                                   15          vs.                                      AND CLAIMS, WITH
                                                                                                                                                                        PREJUDICE
                                                                                                                   16   CITY OF CONCORD; POLICE CHIEF
                                                                                                                        GUY SWANGER; OFFICER DAVID                      Judge: Hon. James Donato
                                                                                                                   17   SAVAGE (Badge No. 360); OFFICER
                                                                                                                        DANIEL WALKER; CORPORAL
                                                                                                                   18   CHRISTOPHER BLAKELY (Badge No.
                                                                                                                        491); SERGEANT TODD STROUD; and
                                                                                                                   19   DOES 1-50,
                                                                                                                   20                  Defendants.
                                                                                                                   21

                                                                                                                   22

                                                                                                                   23          Plaintiff and Defendants, by and through their respective attorneys of record, hereby

                                                                                                                   24   stipulate to the following:

                                                                                                                   25          1.      WHEREAS Plaintiff is amenable to dismissing several parties and claims in this

                                                                                                                   26   case, with prejudice, with regard to the operative Second Amended Complaint (SAC), as follows;

                                                                                                                   27                  a. Plaintiff agrees to dismiss Defendants OFFICER DANIEL WALKER and

                                                                                                                   28                      CORPORAL CHRISTOPHER BLAKELY;

                                                                                                                        STIPULATION AND ORDER TO DISMISS SEVERAL
                                                                                                                        PARTIES AND CLAIMS, C18-07484 JD
                                                                                                                              Case 3:18-cv-07484-JD Document 56
                                                                                                                                                             59 Filed 08/03/20
                                                                                                                                                                      08/10/20 Page 2 of 3



                                                                                                                    1                  b. Plaintiff agrees to dismiss his claim for loss of past wages;
                                                                                                                    2                  c. Plaintiff agrees to dismiss his claims for unlawful seizure/detention/arrest per
                                                                                                                    3                      the Fourth Amendment of the First Cause of Action (but is still claiming
                                                                                                                    4                      excessive force per the Fourth Amendment) and the corollary state law false
                                                                                                                    5                      arrest claim to the extent any state law claim is based upon false arrest;
                                                                                                                    6                  d. Plaintiff’s claim for the violation of the First Amendment as mentioned in the
                                                                                                                    7                      First Cause of Action.
                                                                                                                    8           2.     WHEREAS, each of these parties / claims is hereby dismissed with prejudice, each
McNAMARA, NEY, BEATTY, SLATTERY, BORGES & AMBACHER LLP




                                                                                                                    9   party to bear their own fees and costs as to these dismissed parties / claims.
                                                         3480 BUSKIRK AVENUE, SUITE 250, PLEASANT HILL, CA 94523




                                                                                                                   10           3.     WHEREFORE, per stipulation, each of these parties / claims shall herein be
                                                                                                                   11   dismissed, with prejudice.
                                                                                                                   12           I hereby attest that concurrence in the filing of these documents has been obtained from
                                                                        TELEPHONE: (925) 939-5330
                                                                           ATTORNEYS AT LAW




                                                                                                                   13   each of the other Signatories, which shall serve in lieu of their signatures on the document.
                                                                                                                   14           IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
                                                                                                                   15   Dated: August 3, 2020                 BULGUCHEVA LAW
                                                                                                                   16
                                                                                                                                                              By:      /s/ Bulgucheva, Lilia
                                                                                                                   17                                               Lilia Bulgucheva
                                                                                                                                                                    Attorney for Plaintiff ANTHONY THOMAS
                                                                                                                   18
                                                                                                                        Dated: August 3, 2020                 MCNAMARA, NEY, BEATTY, SLATTERY,
                                                                                                                   19                                         BORGES & AMBACHER LLP
                                                                                                                   20

                                                                                                                   21
                                                                                                                                                              By:      /s/ Blechman, Noah G.
                                                                                                                   22                                               Noah G. Blechman
                                                                                                                                                                    Cameren N. Ripoli
                                                                                                                   23                                               Attorneys for Defendants
                                                                                                                   24                                               CITY OF CONCORD; OFFICER DAVID SAVAGE;
                                                                                                                                                                    OFFICER DANIEL WALKER; CORPORAL
                                                                                                                   25                                               CHRISTOPHER BLAKELY; and SERGEANT TODD
                                                                                                                                                                    STROUD
                                                                                                                   26

                                                                                                                   27

                                                                                                                   28   ///

                                                                                                                        STIPULATION AND ORDER TO DISMISS SEVERAL         2
                                                                                                                        PARTIES AND CLAIMS, C18-07484 JD
                                                                                                                           Case 3:18-cv-07484-JD Document 56
                                                                                                                                                          59 Filed 08/03/20
                                                                                                                                                                   08/10/20 Page 3 of 3



                                                                                                                    1                                               ORDER
                                                                                                                    2          PURSUANT TO STIPULATION, IT IS ORDERED AS FOLLOWS:
                                                                                                                    3          The following parties and claims are hereby dismissed in this case, with prejudice, with
                                                                                                                    4   regard to the operative Second Amended Complaint (SAC), as follows;
                                                                                                                    5                 a. Defendants OFFICER DANIEL WALKER and CORPORAL CHRISTOPHER
                                                                                                                    6                    BLAKELY;
                                                                                                                    7                 b. Plaintiff’s claim for loss of past wages;
                                                                                                                    8                 c. Plaintiff’s claims for unlawful seizure/detention/arrest per the Fourth
McNAMARA, NEY, BEATTY, SLATTERY, BORGES & AMBACHER LLP




                                                                                                                    9                    Amendment of the First Cause of Action (but is still claiming excessive force
                                                         3480 BUSKIRK AVENUE, SUITE 250, PLEASANT HILL, CA 94523




                                                                                                                   10                    per the Fourth Amendment) and the corollary state law false arrest claim to the
                                                                                                                   11                    extent any state law claim is based upon false arrest;
                                                                                                                   12                 d. Plaintiff’s claim for the violation of the First Amendment as mentioned in the
                                                                        TELEPHONE: (925) 939-5330
                                                                           ATTORNEYS AT LAW




                                                                                                                   13                    First Cause of Action.
                                                                                                                   14                 e. All of these claims are dismissed with prejudice, each party to bear their own
                                                                                                                   15                    fees and costs with regard to these dismissed parties / claims.
                                                                                                                   16

                                                                                                                   17   IT IS SO ORDERED
                                                                                                                   18

                                                                                                                   19   Dated: August 10, 2020               By: ________________________________________
                                                                                                                                                                                   ____________
                                                                                                                                                                 HON. JUDGE JAMES  S DONATO
                                                                                                                   20                                            UNITED STATES DISTRICT
                                                                                                                                                                                    STRICT JUDGE
                                                                                                                                                                                           JUDG
                                                                                                                   21

                                                                                                                   22

                                                                                                                   23

                                                                                                                   24

                                                                                                                   25

                                                                                                                   26

                                                                                                                   27

                                                                                                                   28

                                                                                                                        STIPULATION AND ORDER TO DISMISS SEVERAL       3
                                                                                                                        PARTIES AND CLAIMS, C18-07484 JD
